Section 16 Grantee


ELEVATE CREDIT, INC. 2016 OMNIBUS INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK BONUS AWARD
Grantee's Name and Address:
 
 
 
 
 
 
 

    
You (the “Grantee”) have been granted shares of Common Stock of the Company (the
“Award”), subject to the terms and conditions of this Notice of Restricted Stock
Bonus Award (the “Notice”), the Elevate Credit, Inc. 2016 Omnibus Incentive
Plan, as amended from time to time (the “Plan”), and the Restricted Stock Bonus
Award Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.
Award Number
 
Date of Award
 
Vesting Commencement Date
 
Total Number of Shares of Common Stock Awarded (the "Shares")
 

Vesting Schedule:
[Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Shares will “vest” in accordance
with the following schedule (the “Vesting Schedule”):
[●]
During any authorized leave of absence, the vesting of the Shares as provided in
this schedule shall be suspended after the leave of absence exceeds a period of
three (3) months. Vesting of the Shares shall resume upon the Grantee’s
termination of the leave of absence and return to service to the Company or a
Related Entity. The Vesting Schedule of the Shares shall be extended by the
length of the suspension.
In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Shares
shall continue to vest in accordance with the Vesting Schedule set forth above.
For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to forfeiture to
the Company. Shares that have not vested are deemed “Restricted Shares.” If the
Grantee would become vested in a fraction of a Restricted Share, such Restricted
Share shall not vest until the Grantee becomes vested in the entire Share.
Vesting shall cease upon the date of termination of the Grantee’s Continuous
Service for any reason, including death or Disability. In the event the
Grantee’s Continuous Service is terminated for any reason, including death or
Disability, any Restricted Shares held by the Grantee immediately following such
termination of Continuous Service shall be deemed reconveyed to the Company and
the Company shall thereafter be the legal and beneficial owner of the Restricted
Shares and shall have all rights and interest in or related thereto without
further


1
sf-4050717 v5

--------------------------------------------------------------------------------

Section 16 Grantee


action by the Grantee. The foregoing forfeiture provisions set forth in this
Notice as to Restricted Shares shall apply to the new capital stock or other
property (including cash paid other than as a regular cash dividend) received in
exchange for the Shares in consummation of any transaction described in Section
11 of the Plan and such stock or property shall be deemed Additional Securities
(as defined in the Agreement) for purposes of the Agreement, but only to the
extent the Shares are at the time covered by such forfeiture provisions.
The Award shall be subject to the provisions of Section 11 of the Plan in the
event of a Corporate Transaction or Change in Control.]
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan and the Agreement.
Elevate Credit, Inc.,
a Delaware corporation
By:
 
Title:
 
 
 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, OR THE PLAN SHALL CONFER UPON
THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE
GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE
GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR RELATED ENTITY TO WHICH THE
GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE AT ANY
TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE
ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE
COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.
As a condition to receiving the Shares, the Grantee agrees to refrain from
making an election pursuant to Section 83(b) of the Code with respect to the
Shares.
The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the
Award subject to all of the terms and provisions hereof and thereof. The Grantee
has reviewed this Notice, the Agreement and the Plan in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Notice
and fully understands all provisions of this Notice, the Agreement and the Plan.
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 12 of the Agreement.
The Grantee


2
sf-4050717 v5

--------------------------------------------------------------------------------

Section 16 Grantee


further agrees to the venue selection and waiver of a jury trial in accordance
with Section 13 of the Agreement. The Grantee further agrees to notify the
Company upon any change in the residence address indicated in this Notice.
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Shares. The Grantee further acknowledges and agrees that, prior
to the sale of any Shares acquired under the Award, it is the Grantee’s
responsibility to determine whether or not the sale of the Shares will subject
the Grantee to liability under insider trading rules or other applicable federal
securities laws.
The Company may, in its sole discretion, decide to deliver this Notice, the
Agreement, the Plan and the Plan prospectus (collectively, the “Plan Documents”)
to the Grantee by electronic means or request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby agrees to
Company’s provision to the Grantee of these documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
The Grantee acknowledges that the Grantee has access to the Company’s intranet
and has either received electronic or paper copies of the Plan Documents.
The Grantee further acknowledges and agrees that by accepting the Award, the
Grantee is agreeing to be bound by any existing or future recoupment, clawback
or similar policy adopted by the Company that by its terms applies to the
Grantee, and any amendments that may from time to time be made to such policy in
the future by the Company in its discretion, and is further agreeing that such
policy shall be applicable to the Award and all of the Grantee’s prior awards to
the extent the policy is applicable to such types of awards, regardless of
whether the Award or any prior awards were granted prior to the adoption or
amendment of the policy.
Dated: ____________________________________
Signed: ___________________________________
 
 







3
sf-4050717 v5

--------------------------------------------------------------------------------


Section 16 Grantee


Award Number: __________________
ELEVATE CREDIT, INC. 2016 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK BONUS AWARD AGREEMENT
1.Issuance of Shares. Elevate Credit, Inc., a Delaware corporation (the
“Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of
Restricted Stock Bonus Award (the “Notice”), the Total Number of Shares of
Common Stock Awarded set forth in the Notice (the “Shares”), subject to the
Notice, this Restricted Stock Bonus Award Agreement (the “Agreement”) and the
terms and provisions of the Company’s 2016 Omnibus Incentive Plan (the “Plan”),
as amended from time to time, which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Agreement. All Shares issued hereunder will be deemed
issued to the Grantee as fully paid and nonassessable shares, and the Grantee
will have the right to vote the Shares at meetings of the Company’s
stockholders. The Company shall pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee hereunder.
2.    Transfer Restrictions. The Shares issued to the Grantee hereunder may not
be sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become vested
pursuant to the Vesting Schedule set forth in the Notice. Any attempt to
transfer Restricted Shares in violation of this Section 2 will be null and void
and will be disregarded.
3.    Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with a Stock Assignment in the form attached hereto as Exhibit A,
executed in blank by the Grantee with respect to each such stock certificate, to
the Secretary or Assistant Secretary of the Company, or their designee, to hold
in escrow for so long as such Restricted Shares have not vested pursuant to the
Vesting Schedule set forth in the Notice, with the authority to take all such
actions and to effectuate all such transfers and/or releases as may be necessary
or appropriate to accomplish the objectives of this Agreement in accordance with
the terms hereof. The Grantee hereby acknowledges that the appointment of the
Secretary or Assistant Secretary of the Company (or their designee) as the
escrow holder hereunder with the stated authorities is a material inducement to
the Company to make this Agreement and that such appointment is coupled with an
interest and is accordingly irrevocable. The Grantee agrees that the Restricted
Shares may be held electronically in a book entry system maintained by the
Company’s transfer agent or other third party and that all the terms and
conditions of this Section 3 applicable to certificated Restricted Shares will
apply with the same force and effect to such electronic method for holding the
Restricted Shares. The Grantee agrees that such escrow holder shall not be
liable to any party hereto (or to any other party) for any actions or omissions
unless such escrow holder is grossly negligent relative thereto. The escrow
holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time. Upon the vesting
of Restricted Shares, the escrow holder will, without further order or
instruction, transmit to the Grantee the certificate evidencing such Shares;
provided, however, that no transmittal of certificates evidencing the Shares
will occur unless and until the Grantee has satisfied all Tax Withholding
Obligations (as defined in Section 5(c) below).
4.    Additional Securities and Distributions.
(a)    Any securities or cash received (other than a regular cash dividend) as
the result of ownership of the Restricted Shares (the “Additional Securities”),
including, but not by way of limitation, warrants,


1
sf-4050717 v5

--------------------------------------------------------------------------------

Section 16 Grantee


options and securities received as a stock dividend or stock split, or as a
result of a recapitalization or reorganization or other similar change in the
Company’s capital structure, shall be retained in escrow in the same manner and
subject to the same conditions and restrictions as the Restricted Shares with
respect to which they were issued, including, without limitation, the Vesting
Schedule set forth in the Notice. The Grantee shall be entitled to direct the
Company to exercise any warrant or option received as Additional Securities upon
supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant or option. If Additional Securities consist
of a convertible security, the Grantee may exercise any conversion right, and
any securities so acquired shall constitute Additional Securities. In the event
of any change in certificates evidencing the Shares or the Additional Securities
by reason of any recapitalization, reorganization or other transaction that
results in the creation of Additional Securities, the escrow holder is
authorized to deliver to the issuer the certificates evidencing the Shares or
the Additional Securities in exchange for the certificates of the replacement
securities.
(b)    The Company shall disburse to the Grantee all regular cash dividends with
respect to the Shares and Additional Securities (whether vested or not), less
any applicable withholding obligations.
5.    Taxes.
(a)    No Section 83(b) Election. As a condition to receiving the Shares, the
Grantee agrees to refrain from making an election pursuant to Section 83(b) of
the Code with respect to the Shares.
(b)    Tax Liability. The Grantee is ultimately liable and responsible for all
taxes owed by the Grantee in connection with the Award, regardless of any action
the Company or any Related Entity takes with respect to any tax withholding
obligations that arise in connection with the Award. Neither the Company nor any
Related Entity makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the grant or vesting of the Award or
the subsequent sale of Shares subject to the Award. The Company and its Related
Entities do not commit and are under no obligation to structure the Award to
reduce or eliminate the Grantee’s tax liability.
(c)    Payment of Withholding Taxes. Prior to any event in connection with the
Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the “Tax Withholding Obligation”), the Grantee must
arrange for the satisfaction of the amount of such Tax Withholding Obligation in
a manner acceptable to the Company. At any time not less than five (5) business
days (or such fewer number of business days as determined by the Administrator)
before any Tax Withholding Obligation arises (e.g., a vesting date), the Grantee
may elect to satisfy the Grantee’s Tax Withholding Obligation by (i) wire
transfer to such account as the Company may direct, (ii) delivery of a certified
check payable to the Company, (iii) if permissible under Applicable Law,
directing the Company to withhold from those Shares otherwise issuable to the
Grantee a whole number of Shares to satisfy the applicable Tax Withholding
Obligation or (iv) such other means as specified from time to time by the
Administrator. With respect to clause (iii) of the immediately preceding
sentence, the Grantee acknowledges that the withheld Shares may not be
sufficient to satisfy the Grantee’s Tax Withholding Obligation. Accordingly, the
Grantee agrees to pay to the Company or any Related Entity as soon as
practicable, including through additional payroll withholding, any amount of the
Tax Withholding Obligation that is not satisfied by the withholding of Shares
described above. If the Grantee does not make such arrangements, the Company
may, at its sole election, satisfy the Grantee’s Tax Withholding Obligation in
accordance with clause (i) below.
(i)    By Sale of Shares. The Grantee’s acceptance of this Award constitutes the
Grantee’s instruction and authorization to the Company and any brokerage firm
determined acceptable to the Company for such purpose to, upon the exercise of
Company’s sole discretion, sell on the Grantee’s behalf a whole


2
sf-4050717 v5

--------------------------------------------------------------------------------

Section 16 Grantee


number of Shares from those Shares issuable to the Grantee as the Company
determines to be appropriate to generate cash proceeds sufficient to satisfy the
applicable Tax Withholding Obligation. Such Shares will be sold on the day such
Tax Withholding Obligation arises (e.g., a vesting date) or as soon thereafter
as practicable. The Grantee will be responsible for all broker’s fees and other
costs of sale, and the Grantee agrees to indemnify and hold the Company harmless
from any losses, costs, damages, or expenses relating to any such sale. To the
extent the proceeds of such sale exceed the Grantee’s Tax Withholding
Obligation, the Company agrees to pay such excess in cash to the Grantee. The
Grantee acknowledges that the Company or its designee is under no obligation to
arrange for such sale at any particular price, and that the proceeds of any such
sale may not be sufficient to satisfy the Grantee’s Tax Withholding Obligation.
Accordingly, the Grantee agrees to pay to the Company or any Related Entity as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
Shares described above.
(ii)    Notwithstanding the foregoing, the Company or a Related Entity also may
satisfy any Tax Withholding Obligation by offsetting any amounts (including, but
not limited to, salary, bonus and severance payments) payable to the Grantee by
the Company and/or a Related Entity. Furthermore, in the event of any
determination that the Company and/or a Related Entity has failed to withhold a
sum sufficient to pay all withholding taxes due in connection with the Award,
the Grantee agrees to pay the Company and/or the Related Entity the amount of
such deficiency in cash within five (5) days after receiving a written demand
from the Company and/or the Related Entity to do so, whether or not the Grantee
is an employee of the Company and/or the Related Entity at that time.
6.    Stop-Transfer Notices. In order to ensure compliance with the restrictions
on transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records. The Company may issue a “stop
transfer” instruction if the Grantee fails to satisfy any Tax Withholding
Obligations.
7.    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
8.    Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN RESTRICTED STOCK BONUS AWARD AGREEMENT BETWEEN THE COMPANY AND THE NAMED
STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE MAY BE TRANSFERRED ONLY
IN ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.
9.    Lock-Up Agreement.
(a)    Agreement. The Grantee, if requested by the Company and the lead
underwriter of any public offering of the Common Stock (the “Lead Underwriter”),
hereby irrevocably agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or


3
sf-4050717 v5

--------------------------------------------------------------------------------

Section 16 Grantee


otherwise transfer or dispose of any interest in any Common Stock or any
securities convertible into or exchangeable or exercisable for or any other
rights to purchase or acquire Common Stock (except Common Stock included in the
public offering or acquired on the public market after the offering) during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act of 1933, as amended, or any shorter or
longer period of time as the Lead Underwriter will specify. The Grantee further
agrees to sign all documents as may be requested by the Lead Underwriter to
effect the foregoing and agrees that the Company may impose stop-transfer
instructions with respect to the Common Stock subject to the lock-up period
until the end of the period. The Company and the Grantee acknowledge that each
Lead Underwriter of a public offering of the Company’s stock, during the period
of the offering and for the lock-up period thereafter, is an intended
beneficiary of this Section 9.
(b)    No Amendment Without Consent of Underwriter. During the period from
identification of a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 9(a) in connection with the offering or (ii)
the abandonment of the offering by the Company and the Lead Underwriter, the
provisions of this Section 9 may not be amended or waived except with the
consent of the Lead Underwriter.
10.    Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
11.    Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.
12.    Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.
13.    Venue and Waiver of Jury Trial. The parties agree that any suit, action,
or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be brought in the United States District Court for Delaware (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a Delaware state court) and that the parties shall submit to the jurisdiction of
such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 13 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.
14.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United


4
sf-4050717 v5

--------------------------------------------------------------------------------

Section 16 Grantee


States), with postage and fees prepaid, addressed to the other party at its
address as shown in these instruments, or to such other address as such party
may designate in writing from time to time to the other party.
15.    Language. If the Grantee has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by Applicable Law.
16.    Nature of Award. In accepting the Award, the Grantee acknowledges and
agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Agreement;
(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards, or benefits in lieu of awards, even if
awards have been awarded repeatedly in the past;
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(d)    the Grantee’s participation in the Plan is voluntary;
(e)    the Grantee’s participation in the Plan shall not create a right to any
employment with the Grantee’s employer and shall not interfere with the ability
of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;
(f)    the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Related Entity;
(g)    in the event that the Grantee is not an Employee of the Company or any
Related Entity, the Award and the Grantee’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Related Entity;
(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(i)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or diminution in value of the
Award or Shares acquired upon vesting of the Award, resulting from termination
of the Grantee’s Continuous Service by the Company or any Related Entity (for
any reason whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Award, the Grantee irrevocably releases the
Company and any Related Entity from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing the Notice, the Grantee shall be
deemed irrevocably to have waived his or her right to pursue or seek remedy for
any such claim or entitlement;
(j)    in the event of termination of the Grantee’s Continuous Service (whether
or not in breach of local labor laws), the Grantee’s right to receive Awards
under the Plan and to vest in such Awards, if any, will (except as otherwise
provided in the Notice or herein) terminate effective as of the date that the
Grantee is no longer providing services and will not be extended by any notice
period mandated under local law (e.g., providing services


5
sf-4050717 v5

--------------------------------------------------------------------------------

Section 16 Grantee


would not include a period of “garden leave” or similar period pursuant to local
law); furthermore, in the event of termination of the Grantee’s Continuous
Service (whether or not in breach of local labor laws), the Administrator shall
have the exclusive discretion to determine when the Grantee is no longer
providing services for purposes of this Award;
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Grantee’s participation in
the Plan or the Grantee’s acquisition or sale of the underlying Shares; and
(l)    the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.
17.    Data Privacy.
(a)    The Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Grantee’s
personal data as described in the Notice and this Agreement by and among, as
applicable, the Grantee’s employer, the Company and any Related Entity for the
exclusive purpose of implementing, administering and managing the Grantee’s
participation in the Plan.
(b)    The Grantee understands that the Company and the Grantee’s employer may
hold certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
(c)    The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan. The Grantee understands that the recipients of the Data may be located
in the Grantee’s country, or elsewhere, and that the recipients’ country may
have different data privacy laws and protections than the Grantee’s country. The
Grantee understands that the Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting the Grantee’s
local human resources representative. The Grantee authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Grantee’s
participation in the Plan. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan. For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
18.    Clawback. This Award will be subject to any clawback,recoupment or
similar policy adopted by the Company and any amendments that may from time to
time be made to such policy in the future by the Company to the extent such
policy applies to the Grantee and to this type of award.


END OF AGREEMENT


6
sf-4050717 v5

--------------------------------------------------------------------------------


Section 16 Grantee


EXHIBIT A
STOCK ASSIGNMENT
FOR VALUE RECEIVED, hereby sells, assigns and transfers unto , ( ) shares of the
Common Stock of Elevate Credit, Inc., a Delaware corporation (the “Company”),
standing in his/her name on the books of the Company [represented by Certificate
No. herewith] and does hereby irrevocably constitute and appoint the Secretary
of the Company attorney to transfer the said stock in the books of the Company
with full power of substitution.
DATED: _____________________________________
SIGNED: _____________________________________
 
 

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]


1
sf-4050717 v5